Case 4:21-mj-O8668-N/A-LAB Document 1 Filed 07/02/21 Page 1 of 1

 

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court  |DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Eleno Adolfo Molina; DOB: 1991; United States MACE TRAEDNE EO 8 B 8 i
Michael Calleros Jr.; DOB: 1999; United States 8 J

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)C)(A)Y)),1324(@)(1 (BIG), and
1324(a)(1)(B)Gii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 1, 2021, in the District of Arizona, Eleno Adolfo Molina and Michael Calleros Jr.,
named herein as defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with
other persons, known and unknown, to transport certain illegal aliens, including Arturo Chilel-Chilel, and did so for the
purpose of private financial gain and placing in jeopardy the life of any person; in violation of Title 8, United States Code,
Sections 1324(a)(1)(A) (ii), 1324(@)(1)(A)(v)),1324(a)(1)(B)@), and 1324(a)(1)(B) iii)

COUNT 2 (Felony) On or about July 1, 2021, in the District of Arizona, Eleno Adolfo Molina and Michael Calleros Jr.,
knowing and in reckless disregard of the fact that certain illegal aliens, including Arturo Chilel-Chilel, had come to, entered
and remained in the United States in violation of law, did transport and move said alien within the United States by means
of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial gain
and placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (it),

1324(a)(1)(B)(@), and 1324(a)(1)(B) (iii)

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On July 1, 2021, Border Patrol Agents (BPAs) responded to a call for assistance from a Tohono O’odham Police Department
(TOPD) Officer with a vehicle stop at mile marker 9 on Federal Route (FR) 15, When BPAs arrived on scene, the TOPD
Officer informed BPAs that the vehicle, a 2012 Toyota Camry, was pulled over for a faulty taillight. The TOPD Officer
approached the vehicle and talked with the driver, identified as Eleno Adolfo MOLINA, and the front passenger, identified
as Michael CALLEROS Jr. The TOPD Officer also observed two individuals in the back seat dressed in all camouflage.
TOPD Officer obtained identification cards from MOLINA and CALLEROS and returned to his vehicle to run records
checks. As the TOPD Officer waited on the returns for the records checks, he witnessed the trunk open and two additional
subjects, also dressed in camouflage, attempt to get out of the trunk, The TOPD Officer was able to quickly approach the
vehicle and prevent the two individuals from absconding. BPAs.on scene questioned the four subjects, to include dressed
in camouflage, to include Arturo Chilel-Chilel, as to their citizenship and all four admitted to being in the United States

illegally.

Records checks revealed that Arturo Chilel-Chilel does not have the proper immigration documentation to enter or remain
in the U.S. legally. Chilel was previously removed from the U.S. on November 23, 2018.

After waiving his Miranda rights, CALLEROS stated that he and his brother, MOLINA, needed money to help his mother
who is currently in the hospital to pay bills, CALLEROS stated a friend of his referred him to a human smuggling facilitator.
CALLEROS stated the facilitator offered to pay him $4,000 if he picked up four undocumented non-citizens from Sells,
Arizona and drove them to Phoenix, Arizona. CALILIEROS stated that MOLINA drove to the Basha’s grocery store in
Sells and found four undocumented non-citizens there. CALLEROS stated that he had all four subjects enter the back seat
of the vehicle. CALLEROS stated that two of the subjects wahited to get into the trunk and they did so by entering through

the back-seat access area.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

Detention Requested SIGNATURE DI COMPLAINANT

 

Being duly sworn, I declare that the foregoing is ee
true and correct to the best of my knowledge. OFFICIAL TITLE
AUTHORIZED BY: AUSA J 6 Border Patrol Agent

 

 

 

 

 

Sworn by telephone _x LO }

   

DATE
-|July 2, 2021

 

 

 

 

 

 
